

116 HRES 265 IH: Commemorating the life and legacy of Sojourner Truth.
U.S. House of Representatives
2019-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 265IN THE HOUSE OF REPRESENTATIVESMarch 28, 2019Ms. Jackson Lee (for herself, Ms. Bass, Ms. Blunt Rochester, Mrs. McBath, Mrs. Watson Coleman, Ms. Fudge, Ms. Kelly of Illinois, Mrs. Hayes, Ms. Plaskett, Ms. Clarke of New York, Ms. Meng, Mr. Horsford, Mr. Harder of California, Mr. Doggett, Mr. Pappas, Mr. Yarmuth, Mr. Jeffries, Mrs. Torres of California, Ms. Shalala, Mr. Thompson of Mississippi, Ms. Sewell of Alabama, Mr. Bishop of Georgia, Mr. Hastings, Mr. Cleaver, Mr. Clay, Mrs. Beatty, Mr. Clyburn, Mr. Richmond, Mr. Butterfield, and Mrs. Lawrence) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONCommemorating the life and legacy of Sojourner Truth.
	
 Whereas Sojourner Truth was born Isabella Baumfree to her slave parents James and Elizabeth Baumfree, in 1897 in Dutch-speaking Swartekill, Ulster County, New York;
 Whereas Sojourner Truth was born two years before An Act for the Gradual Elimination of Slavery became law in Pennsylvania, which consigned her to the status of slave for the rest of her life; Whereas Sojourner Truth, starting at the age of 9 and continuing into adolescence, was bought and sold 4 times and bore at least 5 children, but lived to overcome her hardscrabble beginning to become one of the most famous and influential women of the 19th century;
 Whereas, in 1827, the year before a New York law freeing slaves took effect, Sojourner Truth escaped from bondage with her infant daughter Sophia and sought refuge with staunch abolitionists Maria Van Wagener and her husband Dr. Isaac Van Wagener;
 Whereas for twenty dollars the Van Wageners bought Sojourner Truth’s freedom and helped her successfully sue for the return of her 5-year-old son Peter, who had been illegally sold into slavery in Alabama;
 Whereas, in 1828, Sojourner Truth moved to New York City to work for a local minister and, by the early 1830s, her reputation of being a charismatic speaker was becoming well known;
 Whereas, in 1843, Sojourner Truth declared that the Holy Spirit called on her to preach the truth, renaming herself Sojourner Truth;
 Whereas Sojourner Truth used her divinely inspired gift of speech to advocate for equal treatment of all persons, including the right of all women to enjoy the same privileges and immunities the Constitution bestowed upon men;
 Whereas the most famous expression of Sojourner Truth’s deeply held conviction that all women were entitled to equal treatment under the law came in her address at the Women’s Convention in Akron, Ohio on May 29, 1851, in which she declared, That man over there says that women need to be helped into carriages, and lifted over ditches, and to have the best place everywhere. Nobody ever helps me into carriages, or over mud-puddles, or gives me any best place! And ain't I a woman? Look at me! Look at my arm! I have ploughed and planted, and gathered into barns, and no man could head me! And ain't I a woman? I could work as much and eat as much as a man—when I could get it—and bear the lash as well! And ain’t I a woman? I have borne thirteen children, and seen most all sold off to slavery, and when I cried out with my mother's grief, none but Jesus heard me! And ain't I a woman? and If the first woman God ever made was strong enough to turn the world upside down all alone, these women together ought to be able to turn it back, and get it right side up again! And now they is asking to do it, the men better let them.;
 Whereas the enduring legacy of Sojourner Truth is her steadfast belief that all men and women are created equal—a refrain that is echoed in the I Have a Dream speech given on the steps of the Lincoln Memorial on August 28, 1963, by the Reverend Dr. Martin Luther King, Jr.;
 Whereas, in the 1850s, Sojourner Truth settled in Battle Creek, Michigan, where 3 of her daughters lived and continued to speak nationally and help to resettle slaves who had escaped to freedom;
 Whereas at the onset of the Civil War, Sojourner Truth urged free Black men to join the Union Army cause and worked to organize supplies for Black troops;
 Whereas after the Civil War, Sojourner Truth was honored with an invitation to the White House and became involved with the Freedmen’s Bureau, helping freed slaves find jobs and build new and better lives;
 Whereas Sojourner Truth continued her advocacy for human and civil rights for former slaves as she fought against de jure segregation; and
 Whereas, at 63 years of age, Sojourner Truth stood up to a streetcar conductor who tried to violently block her from riding, predating and modeling the courage of Rosa Parks, who less than 100 years later stood up for justice by sitting down: Now, therefore, be it
	
 That it is the sense of the House of Representatives that— (1)the life of Sojourner Truth reflects the experience of millions of women of African descent brought to the Americas in violence and in violation of their human rights to be the progenitors of slaves, but who not only survived that existence but thrived to shape new paths to an awakening of how people view race and gender;
 (2)Sojourner Truth demonstrates the indomitable will of people everywhere who yearn to be free and overcome impossible odds to win freedom for themselves and others; and
 (3)Sojourner Truth reflects the best American tradition of using one’s courage and intellect to transcend societal limits to reinvent and renew the American Dream and pass it on to succeeding generations endowing them with the freedom to unleash their imagination and pursue their dreams.
			